February 11, 2016 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, D.C. 20549 Re: General Government Securities Money Market Funds, Inc. -General Government Securities Money Market Fund -General Treasury Prime Money Market Fund 1933 Act File No.: 2-77207 1940 Act File No.: 811-03456 CIK No.: 0000702172 Dear Sir/Madam: Transmitted for filing is the Form N-CSR/A for the above-referenced Fund for the annual period ended November 30, 2015. This Form N-CSR/A filing reflects corrections to the General Treasury Prime Money Market Fund shareholder report of the N-CSR filing transmitted on February 5, 2016. Please direct any questions or comments to the attention of the undersigned at 212-922-6838. Very truly yours, /s/ Loretta Johnston Loretta Johnston Supervisory Paralegal EC/ Enclosure
